Appeal from an order of the Supreme Court, Oneida County (John W. Grow, J), dated January 5, 2006 in a proceeding pursuant to CPLR article 75. The order, among other things, denied the petition.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Petitioner commenced this proceeding pursuant to CPLR article 75 seeking to vacate the award of an appeal panel of arbitrators rejecting petitioner’s claim for contribution from respondent with respect to that portion of a personal injury settlement paid by petitioner. Supreme Court properly denied the petition and granted respondent’s cross motion to confirm the award. “Petitioner failed to meet its heavy burden of establishing that the award is ‘violative of a strong public policy, is totally irrational or clearly exceeds a specifically enumerated limitation on the . . . power’ ” of the appeal panel of arbitrators (Matter of Mohawk Val. Community Coll. [Mohawk Val. Community Coll. Professional Assn.], 28 AD3d 1140, 1141 [2006], quoting Matter of Town of Callicoon [Civil Serv. Empls. Assn., Town of Callicoon Unit], 70 NY2d 907, 909 [1987]). Contrary to petitioner’s contention, the award is consistent with the decision of this Court in the underlying personal injury action (Pastella v Hulbert Bldrs., 305 AD2d 998 [2003]). We therefore reject petitioner’s contention that, because the award is contrary to that decision, the appeal panel of arbitrators *1094exceeded its power and reached an irrational result. Present— Scudder, PJ., Gorski, Centra, Green and Pine, JJ.